Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 113-132 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A Notice of Allowance was issued in this case on 29 April 2021.  Subsequently, a Request for Continued Examination on 13 May 2021 along with an IDS.  A review of the cited references listed in the IDS from the International Search Report and Patentability Opinion for PCT/CA2020/051502 was conducted.  The instant application claims the benefit of US Provisional Application No. 61/951,263, dated 11 March 2014, which discloses the subject matter set forth in the claims in the instant application. However, the cited references in the International Search Report and Patentability Opinion did not take into consideration the US Provisional Application and its effective filing date.  As a result, the cited references are not deemed to be prior art with respect to the instant application.

Independent Claim 113 recites limitations that include a method to facilitate fulfilling product orders, comprising:
(a) queuing requests for cases of various sizes in a queue stored in an electronic memory;
(b) accessing a next request from said queue;
(c) determining a size for a case from said next request;
(d) based on said size, automatically adjusting components of a case forming apparatus to adapt said case forming apparatus to form said case of said size;
(e) transferring a case blank for said case of said size from a particular repository to said case forming apparatus, said particular repository holding case blanks for cases of said size;

(g) until said queue is empty, repeating (b) to (f) for a request in said queue next following said next request.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 124 recites limitations that include a system for use in fulfilling product orders, comprising:
an electronic memory for holding a queue of requests, each request indicating a particular size of a case;
a case former having a plurality of adjustable components each adjusted by a drive mechanism;
a plurality of repositories for case blanks, each repository holding case blanks of a different size such that any given repository has case blanks for cases of a single size;
a controller operatively associated with said electronic memory and electronically communicating with said case former and each of said plurality of repositories,
said controller operable to:
(i) access said electronic memory to access a next request from said queue;
(ii) determine a size for a case from said next request;
(iii) based on said size, control each said drive mechanism to adapt said adjustable components of said case former to operate on a case blank for a case of a size indicted by said next request;
(iv) based on said size, control a particular repository to transfer said case blank for said case of said size from said particular repository;
(v) control said case former to form said case from said case blank; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).